      Case: 1:21-cv-00130 Document #: 9 Filed: 04/19/21 Page 1 of 3 PageID #:20




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


SMART LOCAL 265 WELFARE FUND,                          )
et al.,                                                )
                                                       )       CIVIL ACTION
                               Plaintiffs,             )
                                                       )       NO. 21 C 130
       vs.                                             )
                                                       )       JUDGE MATTHEW F. KENNELLY
IN-STALL, INC., an Illinois corporation,               )
                                                       )
                               Defendant.              )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on March 31, 2021, request this Court enter judgment against Defendant, IN-STALL, INC., an

Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On March 31, 2021, this Court entered default against Defendant and set a telephonic

prove-up hearing for April 28, 2021.

       2.      On January 8, 2021, Plaintiffs filed the instant litigation against Defendant as a result

of its failure to submit its monthly fringe benefit contribution reports for the time period October

2020 forward. During the pendency of this litigation, Defendant has submitted all monthly

contribution reports and remitted full payment of all contributions and liquidated damages due

thereon to the Plaintiff Funds. (See Affidavit of Katie Eby).

       3.      Plaintiffs’ firm has expended $487.00 for costs and $1,441.75 for attorneys’ fees in

this matter. (See Affidavit of Catherine M. Chapman).
          Case: 1:21-cv-00130 Document #: 9 Filed: 04/19/21 Page 2 of 3 PageID #:21




            4.           Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $1,928.75.

            WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$1,928.75.


                                                                           /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: 312/216-2577
Facsimile: 312/236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\In-Stall, Inc\#29137\motion for entry of judgment.cms.df.wpd




                                                                       2
         Case: 1:21-cv-00130 Document #: 9 Filed: 04/19/21 Page 3 of 3 PageID #:22




                                                    CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 19th day of April
2021:

                                                Mr. Silvano Sintich, Registered Agent
                                                In-Stall, Inc.
                                                17 W. Burlington Avenue
                                                Western Springs, IL 60558-1630



                                                                            /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: 312/216-2577
Facsimile: 312/236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\In-Stall, Inc\#29137\motion for entry of judgment.cms.df.wpd




                                                                       3
